Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 05/27/2022 has been entered and made of record. 
Originally presented Claims:		1-31
Restricted/Withdrawn		22-26, 28, and 30-31
Currently cancelled claims		5 and 6
Amended Claims			1, 3-4, 8
Pending claims			1-4, 7-21, 27 and 29
Cancelled in Examiner Amendment	2 and 4
Response to Arguments
Applicant’s arguments, see Page 11, Para. 1-2 filed on 5/27/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
Applicant’s arguments, see Page 11, Para. 3 filed on 5/27/2022, with respect to claims 3-4, and 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 3, 4 and 8-12 has been withdrawn.
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph M. Sauer (Reg. No. 47919) on August 3, 2022.
The application has been amended as follows
Please amend the claims 1 and 27. Cancel claims   2 and 4
(Currently Amended)  A device for image frame capturing, comprising:
at least one image sensor adapted to capture at least one image frame of an overall optical signal illuminating at least one area of the image sensor, wherein the overall optical signal comprises at least one first optical signal and at least one second optical signal, the at least one first optical signal comprising an optical signal of a scene, and the at least one second optical signal comprising an optical pattern signal; and
at least one optical pattern signal generator adapted to generate at least the second optical signal,
wherein the at least one area of the image sensor comprises a first area and a second area, wherein the first area is illuminated by the first optical signal and the second area is illuminated by the second optical signal, 
wherein the first area is adapted to capture light of the visible, infrared or ultraviolet light spectrum, and the second area is adapted to capture at least partly light of the visible, infrared or ultraviolet light spectrum, 
wherein the second area is completely outside of the first area, and 
wherein the optical pattern signal (i) is dynamic or changing over time, (ii) comprises, encodes, or displays at least one predefined information or at least one visual pattern, (iii) comprises at least partly light of the visible, infrared or ultraviolet light spectrum, and (iv) changes synchronously with the frame rate of the image sensor.
(Cancelled)
(Previously Presented)  The device of claim 1, wherein the optical signal of the scene comprises at least (a) light reflected, emitted or emanated from at least one object  whereby the object is present in the scene, (b) light reflected towards the image sensor, and (c) light of the visible, infrared or ultraviolet light spectrum.
(Cancelled)
(Cancelled) 
(Cancelled)
(Original)  The device of claim 1, wherein at least one of 	at least one first optical path is defined by the propagation path the first optical signal takes from at least one of the scene to be captured and towards the image sensor, and 	at least one second optical path is defined by the propagation path the second optical signal takes from at least one of the optical pattern signal generator and towards the image sensor.
(Previously Presented)  The device of claim 1, further comprising at least one first optical system adapted to at least one of (i) project or direct the first optical signal at least one of onto and towards the image sensor and the first area and (ii) illuminate the image sensor with the first optical signal.
(Original)  The device of claim 8, wherein the first optical system is at least one of placed in the first optical path and between the scene to be captured and the image sensor.
(Original)  The device of claim 1, wherein the optical pattern signal generator comprises	at least one lighting unit for at least one of generation, transmission and emission of the second optical signal or the optical pattern signal, whereby the lighting unit emits light in the visible, infrared or ultraviolet light spectrum, and 	at least one monitor working in the visible, infrared or ultraviolet light spectrum.
(Original)  The device of claim 1, wherein at least one of the device and the optical pattern signal generator comprises at least one second optical system which is at least one of placed in the second optical path, placed optically between the optical pattern signal generator and the image sensor, and placed inside the optical pattern signal generator.
(Original)  The device of claim 8, wherein at least one of the first optical system and the second optical system comprises one or more of at least one lens and at least one aperture.
(Original)  The device of claim 1, wherein the image sensor further comprises means adapted to generate at least one video stream signal of consecutive captured image frames.
(Original)  The device of claim 1, further comprising at least one mirror element which is at least one of placed in the first optical path, placed in the second optical path, placed optically between the optical pattern signal generator and the image sensor, placed optically between the first optical system and the image sensor, placed optically between the scene to be captured and the first optical system, placed optically between the optical pattern signal generator and the second optical system, placed optically between the second optical system and the image sensor, and placed optically between the scene to be captured and the image sensor.
(Original)  The device of claim 14, wherein the mirror element extends through at least one focal point of at least one of the first and the second optical system, the at least one focal point being located at least one of optically or spatially between the at least one of first and second optical system and the image sensor.
(Original)  The device of claim 14, wherein the mirror element is at least in certain areas designed as a semi-transparent mirror or as a cold light mirror, and at least one of (i) one or more of the first optical signal and the second optical signal is passing the mirror element through the transmissive side of the mirror element, and (ii) one or more of the first optical signal and the second optical signal is reflected at the reflective side of the mirror element.
(Original)  The device of claim 1, wherein the first optical path comprises at least one first first optical path and at least one second first optical path, wherein at least one of 	the first first optical path extends between (i) at least one of the first optical system and the scene to be captured, and (ii) the mirror element, and 	the second first optical path extends between the mirror element and the image sensor.
(Original)  The device of claim 1, wherein the second optical path comprises at least one first second optical path and at least one second second optical path, wherein at least one of 	the first second optical path extends between (i) at least one of the optical pattern signal generator and the second optical system and (ii) the mirror element, and	the second second optical path extends between the mirror element and the image sensor.
(Original)  The device of claim 17, wherein at least one of (i) the first first optical path, (ii) the second first optical path, (iii) the first second optical path, and (iv) the second second optical path, and at least one of  (i) the first first optical path, (ii) the second first optical path, (iii) the first second optical path, and (iv) the second second optical path are extending at least one of substantially perpendicular and substantially parallel to each other entirely or partially.
(Original)  The device of claim 17, wherein at least one of the first first optical path and the first second optical path, and at least one of the second first optical path and the second second optical path, are extending substantially along a common straight line entirely or partially.
(Original)  The device of claim 1, wherein the optical pattern signal generator is at least one of attached to the image sensor and arranged so that it illuminates the image sensor and the second area with the second optical signal, 	wherein the optical pattern signal illuminates the image sensor and the second area with the second optical signal at least one of:		directly with at least one of (a) the direction of the second optical path being unchanged by one or more optical elements, by mirror elements or the mirror element, and (b) no one or more optical elements, mirror elements or the mirror element is placed in the second optical path or optically between the optical pattern signal generator and the image sensor, and		indirectly via at least one of the mirror element and by reflecting the second optical signal at the reflective side of the mirror element.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled) 
(Currently Amended)  A method for image frame capturing using the image capturing device of claim 1, comprising:
illuminating at least one first area of an image sensor with a first optical signal, wherein the first optical signal at least one of comprises and represents an optical signal of a scene to be captured; 
generating with an optical pattern signal generator at least one second optical signal, wherein the second optical signal at least one of comprises and represents an optical pattern signal; 
illuminating at least one second area of the image sensor with the second optical signal, wherein the at least one second area is completely outside of the at least one first area; and
capturing at least one frame of the overall optical signal illuminating at least one area of the image sensor, wherein the overall optical signal comprises at least the first optical signal and at least the second optical signal, whereby the area comprises at least the first area and at least the second area,
wherein the optical pattern signal (i) is dynamic or changing over time, (ii) comprises, encodes, or displays at least one predefined information or at least one visual pattern, (iii) comprises at least partly light of the visible, infrared or ultraviolet light spectrum, and (iv) changes synchronously with the frame rate of the image sensor.
(Cancelled)  
(Original)  A vehicle comprising at least one device according to claim 1 for image frame capturing.
(Cancelled)
(Cancelled)
Allowable Subject Matter
Claims 1, 3, 7-21, 27 and 29 (renumbered as 1-19) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [see applicant’s persuasive arguments/remarks see Page 11, last Para. filed on 5/27/2022 further with the examiner’s claim amendment as reflected above], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481